United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1005
                        ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                 Christopher S. Long

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                               Submitted: June 2, 2016
                                 Filed: June 7, 2016
                                   [Unpublished]
                                   ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Christopher Long appeals after he pleaded guilty to a felon-in-possession
charge and the District Court1 imposed a sentence of ninety-six months in prison and

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
three years of supervised release, varying downward from the advisory U.S.
Sentencing Guidelines range. Long’s counsel has moved to withdraw, and in a brief
filed under Anders v. California, 386 U.S. 738 (1967), counsel raises two issues:
whether Long’s prior conviction under Missouri Revised Statutes section
571.030.1(4) was a “crime of violence” for purposes of calculating his offense level
under Guidelines § 2K2.1(a)(2) and whether the sentence is substantively
unreasonable. In a pro se supplemental brief, Long joins counsel in challenging the
designation of his prior conviction as a crime of violence and also requests prior-
custody credit.

       We have reviewed the record, and we conclude that the court did not err in
determining that the section 571.030.1(4) offense was a “crime of violence” under the
Guidelines. See U.S. Sentencing Guidelines Manual § 4B1.2(a)(1) (defining “crime
of violence”); United States v. Pulliam, 566 F.3d 784, 788 (8th Cir.) (holding that
§ 571.030.1(4) “meets the statutory definition of violent felony in [18 U.S.C.]
§ 924(e)(2)(B)(i), because it involves the ‘use, attempted use, or threatened use of
physical force against the person of another’”), cert. denied, 558 U.S. 1035 (2009);
United States v. Vincent, 575 F.3d 820, 826 (8th Cir. 2009) (“The statutory definition
of ‘violent felony’ is viewed as interchangeable with the guidelines definition of
‘crime of violence.’” (citations to quoted cases omitted)), cert. denied, 560 U.S. 927
(2010). We also conclude that the court did not abuse its discretion in declining to
vary downward any more than it did. See United States v. Lazarski, 560 F.3d 731,
733–34 (8th Cir. 2009). Finally, Long must raise any issue of prior-custody credit
with the Bureau of Prisons. See United States v. Iversen, 90 F.3d 1340, 1344 (8th
Cir.1996).

      We have reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
we find no nonfrivolous issues. Accordingly, we affirm the judgment, we grant
counsel’s motion to withdraw, and we deny Long’s pending motions.
                      ______________________________

                                         -2-